     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.1 Page 1 of 20



 1     Roberto Robledo (SBN 260041)
       LAW OFFICES OF ROBERTO ROBLEDO
 2     8033 Linda Vista Road, Suite 200
       San Diego, California 92111
 3     (619) 500-6683
       (619) 810-2980 fax
 4     roberto@robertorobledo.com
 5     Attorneys for Plaintiff
 6
 7

 8                            U NITED S TATES D ISTRICT C OURT
                            S OUTHERN D ISTRICT OF C ALIFORNIA
 9
10
        David Greenley,                         Case No. '20CV2198 MMA BGS
11
              Plaintiff,
12                                              Complaint
                     v.
13
        Higher Education Loan Authority         Jury Trial Demanded
14      of the State of Missouri a/k/a
        MOHELA,
15
              Defendant.
16
17
18                                   INTRODUCTION
19     1.    Defendant Higher Education Loan Authority of the State of Missouri, a/k/a
20
             MOHELA, harassed Plaintiff with collection robocalls for a third party,
21
22           when Defendant had no right to make these automated calls to Plaintiff’s
23           cellular telephone, and despite the fact that Plaintiff instructed Defendant
24
             to stop calling.
25
26     2.    Defendant persistently utilized an automatic telephone dialing system to
27           automatically dial Plaintiff’s cellular telephone, which violated Plaintiff’s
28



       Complaint—1
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.2 Page 2 of 20


             privacy rights afforded under state and federal law.
 1
 2     3.    The United States Supreme Court has recognized a citizen’s home as “the
 3
             last citadel of the tired, the weary, and the sick," Gregory v. Chicago, 394
 4
             U.S. 111, 125 (1969), and has noted that “[p]reserving the sanctity of the
 5
 6           home, the one retreat to which men and women can repair to escape from
 7
             the tribulations of their daily pursuits, is surely an important value.” Carey
 8
             v. Brown, 447 U.S. 455, 471 (1980).
 9
10     4.    Defendant has caused Plaintiff actual harm not only because Plaintiff was
11
             subjected to the aggravation and invasions of privacy that necessarily
12
13
             accompanies these wrong party, repeated robocalls, but also these robocalls

14           caused diminished battery life, wasted Plaintiff’s time, and interfered with
15
             his ability to otherwise make and receive calls on his cellular telephone.
16
17                                       JURISDICTION

18     5.    Jurisdiction arises under 28 U.S.C. § 1331, 47 U.S.C. § 227, and pursuant to
19
             28 U.S.C. § 1367 for pendent state law claims, which are predicated upon
20
21           the same facts and circumstances that give rise to the federal causes of action.

22     6.    This action arises out of Defendant’s repeated violations of the Telephone
23
             Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., and the
24
25           Rosenthal Fair Debt Collection Practices Act, California Civil Code §§

26           1788-1788.32 (“RFDCPA”).
27
       7.    Venue is proper in this District because Defendant transacts business here
28



       Complaint—2
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.3 Page 3 of 20


             and places phone calls into this District.
 1
 2                                           PARTIES
 3
       8.    Plaintiff David Greenley (hereinafter “Plaintiff”) is a natural person who at
 4
             all material times pertinent hereto resided in Southern California and is a
 5
 6           third-party to a debt as that term is addressed in 15 U.S.C. § 1692c(b).
 7
       9.    Plaintiff has suffered a concrete injury in fact that is traceable to
 8
             Defendant's conduct and that is likely to be redressed by a favorable
 9
10           decision in this matter.
11
       10.   Defendant Higher Education Loan Authority of the State of Missouri, a/k/a
12
13
             MOHELA, (hereinafter “Defendant” or “MOHELA”) services student loan

14           debt and regularly engages in the collection of student loan debt. Defendant
15
             has its principal place of business in Chesterfield, Missouri, and does
16
17           business in every State, including California.

18     11.   At all times relevant to this Complaint, Defendant used one or more
19
             instrumentalities    of    interstate   commerce,     including    electronic
20
21           communication, to conduct business in the State of California and within this

22           judicial district.
23
       12.   Defendant is not an attorney or counselor at law and are persons who, in
24
25           the ordinary course of business, regularly, on behalf of themselves or

26           others, engages in “debt collection” as that term is defined by Cal. Civ.
27
             Code § 1788.2(b), and are “debt collectors” as that term is defined by Cal.
28



       Complaint—3
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.4 Page 4 of 20


             Civ. Code § 1788.2(c).
 1
 2                               FACTUAL ALLEGATIONS
 3
       13.   Within four years immediately preceding the filing of this lawsuit, Defendant
 4
             and its agents used an automatic telephone dialing system to call Plaintiff’s
 5
 6           cellular telephone number (612) 810-7626 (“cellular telephone”) in an effort
 7
             to collect a debt from a third party.
 8
       14.   Over ten years ago, Plaintiff’s brother, who is a natural person, obtained a
 9
10           student loan for his education (“loan”).
11
       15.   In or around October of 2019, Plaintiff’s brother failed to make a payment
12
13
             on the loan.

14     16.   On November 12, 2019, Plaintiff received a missed call from Defendant
15
             on his cellular telephone. The missed call was from (888) 866-4352.
16
17     17.   That same day, Plaintiff returned the missed call to find out what the call

18           was regarding.
19
       18.   Plaintiff was connected to Defendant’s agent who identified himself as
20
21           “Travis” and the name of his employer as MOHELA. Plaintiff instructed

22           Defendant to take him off of their call list.
23
       19.   Defendant’s agent Travis stated that he could not take him off the call list
24
25           and that Plaintiff’s only recourse was to wait and answer another call from

26           Defendant.
27
       20.   Despite Plaintiff’s request, Defendant’s calls to Plaintiff’s cellular
28



       Complaint—4
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.5 Page 5 of 20


             telephone continued.
 1
 2     21.   On November 13, 2019, Plaintiff answered a call on his cell phone from
 3
             Defendant.
 4
       22.   Plaintiff answered the call and spoke with Defendant’s agent who
 5
 6           identified himself as Nicholas.
 7
       23.   During that conversation Defendant said that they had a message for
 8
             Plaintiff’s brother and requested that Plaintiff’s brother return their call.
 9
10           Defendant left a call back number with Plaintiff.
11
       24.   Plaintiff informed Defendant that he had previously requested that
12
13
             Defendant stop calling his cell phone.

14     25.   On November 14, 2019, Plaintiff spoke to his brother and transmitted the
15
             message Defendant left for him.
16
17     26.   Subsequently, Plaintiff’s brother informed Plaintiff that Defendant

18           disclosed to him that they had found Plaintiff’s number via a Google
19
             search.
20
21     27.   Defendant was a stranger to Plaintiff.

22     28.   Plaintiff never provided his cellular telephone number to Defendant.
23
       29.   Plaintiff’s brother never provided Plaintiff’s cellular telephone number to
24
25           Defendant.

26     30.   Defendant had no reasonable basis to believe that Plaintiff’s cellular
27
             telephone number was associated with his brother or the loan.
28



       Complaint—5
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.6 Page 6 of 20


       31.   By requesting Plaintiff relay a message to his brother, Defendant converted
 1
 2           Plaintiff into a debt collector and used his familial ties to collect a debt on
 3
             their behalf.
 4
       32.   In and around November of 2019, Defendant and the collectors employed
 5
 6           by Defendant repeatedly and willfully contacted Plaintiff on his cellular
 7
             telephone in an effort to collect a debt belonging to a third party, after he
 8
             had told Defendant and its agents to stop calling his cellular telephone.
 9
10     33.   The repetitive calls Defendant placed to Plaintiff’s cellular telephone,
11
             despite his requests that the calls stop, caused Plaintiff to feel upset,
12
13
             frustrated, helpless to stop the calls, and wasted his time.

14     34.   The calls caused Plaintiff to waste his time and have an uncomfortable
15
             conversation with his brother to relay Defendant’s message regarding the
16
17           past due loan.

18                     35.     Telephone Consumer Protection Act
19
       36.   In 1991, Congress enacted the TCPA in response to a growing number of
20
21           consumer complaints regarding certain telemarketing practices.

22     37.   According to findings by the Federal Communication Commission
23
             (“FCC”), the agency Congress vested with authority to issue regulations
24
25           implementing the TCPA, such calls are prohibited because automated or

26           prerecorded telephone calls are a greater nuisance and invasion of privacy
27
             than live solicitation calls, and such calls can be costly and inconvenient.
28



       Complaint—6
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.7 Page 7 of 20


       38.   The FCC also recognized that wireless customers are charged for incoming
 1
 2           calls whether they pay in advance or after the minutes are used.
 3
       39.   On January 4, 2008, the FCC released a Declaratory Ruling wherein it
 4
             confirmed that autodialed and prerecorded message calls to a wireless
 5
 6           number by a creditor (or on behalf of a creditor) are permitted only if the
 7
             calls are made with the “prior express consent” of the called party.
 8
       40.   The FCC also resolved the question of whether consent may be revoked in a
 9
10           Declaratory Ruling and Order released on July 10, 2015, wherein it
11
             determined that “[c]onsumers have the right to revoke consent, using any
12
13
             reasonable method including orally or in writing. Consumers generally may

14           revoke, for example, by way of a consumer-initiated call, directly in response
15
             to a call initiated or made by a caller.” In the Matter of Rules and Regulations
16
17           Implementing the Telephone Consumer Protection Act of 1991, Declaratory

18           Ruling and Order, FCC 15–72, 30 F.C.C.R. 7961 (July 10, 2015).
19
       41.   The TCPA prohibits any person “to make any call (other than for emergency
20
21           purposes or made with the prior consent of the called party) using any

22           automatic telephone dialing system or any artificial or prerecorded voice –
23
             (iii) to any telephone number assigned to a paging service, cellular telephone
24
25           service, specialized mobile radio service, or other radio common carrier

26           service, or any service for which the called party is charged for the call.” 47
27
             U.S.C. § 227(b)(1)(A).
28



       Complaint—7
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.8 Page 8 of 20


       42.   An “automatic telephone dialing system” means “equipment which has the
 1
 2           capacity (A) to store or produce telephone numbers to be called, using a
 3
             random or sequential number generator; and (B) to dial such numbers.” 47
 4
             U.S.C. § 227(a)(1)(A), (B).
 5
 6     43.   At all times relevant to this complaint, Plaintiff was and is a “person” as
 7
             defined by 47 U.S.C. § 153(39).
 8
       44.   At all times relevant to this complaint, Plaintiff was and is the owner,
 9
10           subscriber and user of a cellular telephone with the telephone number (612)
11
             810-7626 that is assigned to a service for which Plaintiff is charged for calls.
12
13
       45.   At all times relevant to this Complaint, Defendant knowingly used,

14           controlled, and/or operated an “automatic telephone dialing system” as
15
             defined by the TCPA at 47 U.S.C. § 227(a)(1) and 47 C.F.R. 64.1200(f)(2).
16
17                             Illegal Auto-Dialed Collection Calls

18     46.   Within four years immediately preceding the filing of this lawsuit, Defendant
19
             and its agents knowingly used an automatic telephone dialing system to call
20
21           Plaintiff’s cell phone number (612) 810-7626 in an effort to collect a debt

22           from Plaintiff multiple times.
23
       47.   Plaintiff instructed Defendant to stop calling his cellular telephone number,
24
25           thus fully and effectively revoking Defendant’s right to call this cellular

26           telephone.
27
                                     Revocation of Consent
28



       Complaint—8
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.9 Page 9 of 20


       48.   On November 12, 2019, Plaintiff returned a missed call he received from
 1
 2           Defendant on his cellular telephone. He informed Defendant that they were
 3
             calling his cellular telephone and to please not call again.
 4
       49.   Defendant’s agent admitted to Plaintiff that he could not fulfill Plaintiff’s
 5
 6           request.
 7
       50.   Despite Plaintiff’s revocation of Defendant’s right to call his cellular
 8
             telephone, Defendant persisted in calling him using an ATDS on his cellular
 9
10           phone.
11
       51.   On November 13, 2019, Plaintiff answered a call he received from
12
13
             Defendant on his cellular telephone and Plaintiff once again instructed

14           Defendant to stop calling his cellular telephone.
15
       52.   Upon good faith information and belief, this call from Defendant came from
16
17           an automated telephone dialing system because there was a click and a pause

18           after Plaintiff answered, but before a live collection person came on the line
19
             to speak with Plaintiff.
20
21                          Automated Call Violations of the TCPA

22     53.   Plaintiff did not expressly consent to Defendant’s placement of telephone
23
             calls to his cell phone by the use of an automatic telephone dialing system
24
25           or a prerecorded or artificial voice for the purpose of collecting a debt from

26           his brother.
27
       54.   Plaintiff instructed Defendant to stop calling his cell phone.
28



       Complaint—9
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.10 Page 10 of 20


        55.   Defendant ignored Plaintiff’s instructions, however, and continued to call
 1
 2            Plaintiff’s telephone number with its automatic telephone dialing system.
 3
        56.   Defendant knew, or should have known, that it did not have Plaintiff’s
 4
              consent to use an automatic telephone dialing system to call Plaintiff’s cell
 5
 6            phone, as Defendant admitted to obtaining the number from the internet
 7
              and Plaintiff clearly informed Defendant that they did not have his
 8
              permission to call his cell phone.
 9
10      57.   Defendant made these unwanted automated phone calls to Plaintiff’s cell
11
              phone number in violation of the TCPA.
12
13
        58.   These automated calls from Defendant to Plaintiff were made to Plaintiff’s

14            personal telephone, and therefore Plaintiff has suffered particularized
15
              concrete injuries because his cell phone was unavailable for legitimate use
16
17            during the unwanted calls and the calls harassed and annoyed him.

18      59.   Defendant’s repeated autodialed collection calls to Plaintiff’s cell phone,
19
              within the last four years prior to filing this complaint, were illegal and in
20
21            violation of the TCPA, 47 U.S.C. § 227 et seq.

22      60.   None of the telephone calls that Defendant placed to Plaintiff were for
23
              “emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).
24
25      61.   Defendant willfully or knowingly violated the TCPA by continuing to call

26            Plaintiff’s cell phone after being told to stop because Defendant had no
27
              basis to believe that they had Plaintiff’s prior express consent to make
28



        Complaint—10
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.11 Page 11 of 20


              automated calls or to send artificial and prerecorded messages to Plaintiff’s
 1
 2            cell phone.
 3
        62.   The FCC has issued an order that states:
 4
                       The creditors are in the best position to have records kept in the
 5
                       usual course of business showing such consent, such as purchase
 6                     agreements, sales slips, and credit applications. Should a
                       question arise as to whether express consent was provided, the
 7
                       burden will be on the creditor to show it obtained the necessary
 8                     prior express consent. Similarly, a creditor on whose behalf an
                       autodialed or prerecorded message call is made to a wireless
 9
                       number bears the responsibility for any violation of the
10                     Commission's rules. Calls placed by a third party collector on
11
                       behalf of that creditor are treated as if the creditor itself placed
                       the call.
12
13
              In re Rules Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Rcd

14            559, 565 (F.C.C. 2007), paragraph 10. (Footnotes omitted.)
15
        63.   Upon good faith information and belief, Plaintiff alleges that Defendant used
16
17            an automated telephone dialing system to call his cellular telephone in

18            violation of the TCPA, because, when answered, the calls involved clicks,
19
              pause, and delays before speaking with a live employee of Defendant.
20
21                          Rosenthal Fair Debt Collection Practices Act

22      64.   California’s Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) has
23
              adopted the acceptable standards of debt collection conduct for original
24
25            creditors such as Defendant, Cal. Civ. Code § 1788, and has incorporated the

26            standards under the federal Fair Debt Collection Practices Act (“FDCPA”)
27
              15 U.S.C. § 1692 et seq., by reference.
28



        Complaint—11
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.12 Page 12 of 20


        65.   Cal. Civ. Code § 1788.2(d) and § 1788.2(f) define the terms “debt(s)” and
 1
 2            “consumer debt” as money, property, or their equivalent, which is due or
 3
              owing, or alleged to be due or owing, from a natural person to another person.
 4
              Plaintiff’s brother, who is a natural person, obtained a student loan over ten
 5
 6            year ago. Accordingly, this financial obligation meets the definition of
 7
              “debt(s)” and “consumer debt” under Cal. Civ. Code § 1788.2(d) and §
 8
              1788.2(f).
 9
10      66.   Cal. Civ. Code § 1788.2(e) sets out the definition of “consumer credit
11
              transaction” as the acquisition of property, services or money on credit
12
13
              primarily for personal, family, or household purposes. The debt incurred by

14            Plaintiff’s brother was for personal, family, or household purposes, more
15
              specifically his education, meeting the criteria for “consumer credit
16
17            transaction” under Cal. Civ. Code § 1788.2(e).

18      67.   Defendant began their collection attempts on the alleged debt shortly after
19
              Plaintiff’s brother fell behind on the payments on loan.
20
21      68.   In November of 2019, Defendant and the collectors employed by Defendant

22            repeatedly and willfully contacted Plaintiff on his cellular telephone in an
23
              effort to collect the debt, which were “debt collection[s]” as that term is
24
25            defined by Cal. Civ. Code § 1788.2(b)

26      69.   Defendant’s collection conduct with respect to Plaintiff in illegally collecting
27
              a debt, namely by placing calls in violation of the TCPA, is an otherwise
28



        Complaint—12
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.13 Page 13 of 20


              unfair and unconscionable means of collecting a debt and therefore violates
 1
 2            15 U.S.C § 1692f, and by extension the RFDCPA.
 3
        70.   Defendant’s collection conduct in using Plaintiff’s familial ties to deliver a
 4
              collection communication on their behalf, is an otherwise unfair and
 5
 6            unconscionable means of collecting a debt and therefore violates 15 U.S.C §
 7
              1692f, and by extension the RFDCPA
 8
        71.   The natural consequence of Defendant placing numerous illegal wrong party
 9
10            calls to Plaintiff’s cellular telephone, despite Plaintiff’s requests that these
11
              automated ATDS calls to his cellular telephone cease, was to annoy, harass,
12
13
              oppress, or abuse Plaintiff and therefore Defendant violated 15 U.S.C §§

14            1692d, 1692d(5), as well as Cal. Civ. Code § 1788.11(d) of the RFDCPA.
15
        72.   Plaintiff felt frustrated as a result of the calls. The calls disrupted Plaintiff’s
16
17            daily activities and peaceful enjoyment of his life.

18      73.   In violating 15 U.S.C §§ 1692f, 1692d, and 1692d(5), Defendant’s actions
19
              also violated Cal. Civ. Code § 1788.17.
20
21                                              Summary

22      74.   All of the calls made to Plaintiff’s cell phone by Defendant and its agents
23
              using an automatic telephone dialing system were made in violation of the
24
25            TCPA, RFDCPA, and were unreasonable and highly offensive invasions of

26            Plaintiff’s right to privacy.
27
        75.   Defendant’s persistent autodialed calls eliminated Plaintiff’s right to be left
28



        Complaint—13
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.14 Page 14 of 20


              alone.
 1
 2      76.   Defendant’s autodialed collection calls disrupted Plaintiff’s privacy, and
 3
              continually frustrated and annoyed Plaintiff.
 4
        77.   These persistent autodialed collection calls eliminated the peace and
 5
 6            solitude that the Plaintiff would have otherwise had in Plaintiff’s home and
 7
              anywhere else Plaintiff went with his cell phone.
 8
        78.   By persistently autodialing Plaintiff’s cell phone without prior express
 9
10            consent, Defendant invaded Plaintiff’s right to privacy, as legally protected
11
              by the TCPA, and caused Plaintiff to suffer concrete and particularized
12
13
              harm.

14                               Respondeat Superior Liability
15
        79.   The acts and omissions of the debt collectors employed as agents by
16
17            Defendant were committed within the time and space limits of their agency

18            relationship with their principal, the Defendant.
19
        80.   The acts and omissions by these individuals and these other debt collectors
20
21            were incidental to, or of the same general nature as, the responsibilities

22            these agents were authorized to perform by Defendant in collecting
23
              consumer debts.
24
25      81.   By committing these acts and omissions against Plaintiff, these individuals
26            and these other debt collectors were motivated to benefit their principal,
27
              the Defendant.
28



        Complaint—14
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.15 Page 15 of 20


        82.   Defendant is therefore liable to Plaintiff through the Doctrine of
 1
 2            Respondeat Superior for the intentional and negligent acts, errors, and
 3
              omissions done in violation of state and federal law by their collection
 4
              employees, including but not limited to violations of the TCPA and
 5
 6            RFDCPA.
 7
        83.   Plaintiff has suffered damages as a result of Defendant's illegal conduct in
 8
 9            the form of frustration and feeling upset, amongst other negative emotions

10            as well as suffering from unjustified and abusive invasions of personal
11
              privacy at Plaintiff’s home.
12
13      84.   The above-described collection conduct by Defendant in its efforts to

14            collect this alleged debt from Plaintiff were oppressive, deceptive,
15
              misleading, unfair and illegal communications in an attempt to collect this
16
17            alleged debt owed by another party, all done in violation of numerous and
18            multiple provisions of the TCPA and RFDCPA.
19
        85.   These collection actions taken by Defendant, and the collection employees
20
21            employed by Defendant, were made in violation of multiple provisions of
22
              the TCPA and RFDCPA, including but not limited to all of the provisions
23
              of the TCPA and RFDCPA, cited herein.
24
25      86.   These violations by Defendant were knowing, willful, negligent and/or
26
              intentional, and Defendant did not maintain procedures reasonably adapted
27
              to avoid any such violations.
28



        Complaint—15
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.16 Page 16 of 20


        87.   Defendant’s collection efforts caused Plaintiff to suffer concrete and
 1
 2            particularized harm because the RFDCPA provides Plaintiff with the
 3
              legally protected right to be treated fairly and truthfully with respect to any
 4
              action for the collection of any consumer debt.
 5
 6                                   CAUSES OF ACTION
 7
                                            COUNT I.
 8
 9      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

10                                   47 U.S.C. § 227 et seq.
11
        88.   Plaintiff incorporates by reference all of the above paragraphs of this
12
13            Complaint as though fully stated herein.

14      89.   Within the four-year period immediately preceding this action, Defendant
15
              made numerous calls to Plaintiff’s cell phone using an automatic telephone
16
17            dialing system in violation of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii) and

18            47 C.F.R. 64.1200 (a)(1)(iii).
19
        90.   The acts and/or omissions of Defendant at all times material and relevant
20
21            hereto, as described in this complaint, were done unfairly, unlawfully,

22            intentionally, deceptively and absent bona fide error, lawful right, legal
23
              defense, legal justification or legal excuse.
24
25      91.   As a causally direct and legally proximate result of the above violations of
26            the TCPA, Defendant, at all times material and relevant hereto and as
27
              described in this Complaint, caused Plaintiff to sustain damages.
28



        Complaint—16
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.17 Page 17 of 20


        92.    Defendant did not have the prior express consent of Plaintiff to use an
 1
 2             automatic telephone dialing system to call Plaintiff’s cell phone.
 3
        93.    Defendant made these calls to Plaintiff’s cell phone willfully and after
 4
               Plaintiff explicitly asked Defendant to stop.
 5
 6      94.    Under 47 U.S.C. § 227(b)(3)(B), Plaintiff is entitled to statutory damages
 7
               under the TCPA of $500.00 per automated phone call made to Plaintiff by
 8
               Defendant.
 9
10      95.    Defendant willfully and knowingly violated the TCPA and, as such,
11
               Plaintiff is entitled to $1,500.00 per automated phone call made to Plaintiff
12
13
               pursuant to 47 U.S.C. § 227(b)(3).

14      96.    Plaintiff is also entitled to injunctive relief prohibiting Defendant from
15
               contacting Plaintiff’s cell phone using an automatic telephone dialing
16
17             system pursuant to 47 U.S.C. § 227(b)(3)(a).

18                                         COUNT II.
19
              VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
20
21                                     PRACTICES ACT

22                      CALIFORNIA CIVIL CODE §§ 1788-1788.32
23
        97.    Plaintiff re-alleges and incorporates by reference the above paragraphs as
24
25             though set forth fully herein.

26      98.    The foregoing acts and omissions of Defendant constitutes numerous and
27
               multiple violations of the RFDCPA, which incorporates the FDCPA by
28



        Complaint—17
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.18 Page 18 of 20


              reference, including but not limited to each and every one of the above-
 1
 2            cited provisions of Cal. Civ. Code §§ 1788-1788.32.
 3
        99.   As a result of Defendant’s violations of the RFDCPA, Plaintiff is entitled
 4
              to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
 5
 6            damages for a knowing or willful violation in the amount up to $1,000.00
 7
              pursuant to Cal. Civ. Code § 1788.30(b); reasonable attorney’s fees and
 8
              costs pursuant to Cal. Civ. Code § 1788.30(c) from Defendant; and an
 9
10            award of remedies arising under 15 USC § 1692k of actual damages,
11
              statutory damages of $1,000.00, costs of litigation and reasonable
12
13
              attorney’s fees pursuant to Cal. Civ. Code § 1788.17 from Defendant.

14                                  PRAYER FOR RELIEF
15
              WHEREFORE, Plaintiff prays that judgment be entered against Defendant
16
17      as follows:

18                                         COUNT I.
19
        VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
20
21                                   47 U.S.C. § 227 et seq.

22            a) for an award of $500.00 in statutory damages, for each and every one of
23
                  Defendant’s negligent violations of 47 U.S.C. § 227, et seq., pursuant to
24
25                47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C), against

26                Defendant and for Plaintiff;
27
              b) for an award of $1,500.00 in treble damages, for each and every one of
28



        Complaint—18
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.19 Page 19 of 20


                  Defendant’s knowing and/or willful violations of 47 U.S.C. § 227, et
 1
 2                seq., pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
 3
                  227(b)(3)(C), against Defendant and for Plaintiff;
 4
              c) for an injunction prohibiting Defendant from contacting the Plaintiff’s
 5
 6                cell phone using an automatic telephone dialing system pursuant to 47
 7
                  U.S.C. § 227(b)(3)(A);
 8
                                           COUNT II.
 9
10         VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
11
                                      PRACTICES ACT
12
13
                        CALIFORNIA CIVIL CODE §§ 1788-1788.32.

14            d) an award of actual damages pursuant to Cal. Civ. Code § 1788.30(a) in
15
                  an amount to be adduced at trial, from Defendant;
16
17            e) an award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code

18                § 1788.30(b), from Defendant;
19
              f) an award of costs of litigation and reasonable attorney’s fees, pursuant
20
21                to Cal. Civ. Code § 1788.30(c), from Defendant;

22            g) an award of remedies arising under 15 USC § 1692k of actual damages,
23
                  statutory damages of $1,000.00, costs of litigation and reasonable
24
25                attorney’s fees pursuant to Cal. Civ. Code § 1788.17, from Defendant;

26                and
27
                                       TRIAL BY JURY
28



        Complaint—19
     Case 3:20-cv-02198-MMA-BGS Document 1 Filed 11/11/20 PageID.20 Page 20 of 20


              Pursuant to the Seventh Amendment to the Constitution of the United States
 1
 2      of America, Plaintiff is entitled to, and demands a trial by jury.
 3
 4
        Dated:    November 11, 2020.             Law Offices of Roberto Robledo
 5
                                                 /s/ Roberto Robledo
 6
 7                                               Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28



        Complaint—20
